DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 filed 06/26/2018 are the current claims hereby under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/12/2019 and 01/21/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the generic placeholder “the BMD acquisition module” with the transitional phrase “configured to” modified by the functional language “acquire a BMD of a human body under test”
	The specification as filed 06/26/2018 in [0039]: the BMD acquisition module 001 may comprise an X-ray source, a detector and a processor.
In claim 1, the generic placeholder “the balance degree acquisition module ” with the transitional phrase “configured to” modified by the functional language “acquire a balance degree of the human body under test”
	The specification as filed 06/26/2018 in [0041]-[0043] and [0085]: balance degree acquisition module comprises a bearing unit, a static balance degree acquisition unit and a motion balance degree acquisition unit.
In claim 1, the generic placeholder “the processing module ” with the transitional phrase “configured to” modified by the functional language “determine a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test”
It is clear from the specification as filed 06/26/2018 and the claims that the processing module is a generic computer component implementing instructions to perform the functions. 
In claim 2, the generic placeholder “a physical sign parameter acquisition module” with the transitional phrase “configured to” modified by the functional language “acquire a physical sign parameter of the human body under test”
	The specification as filed 06/26/2018 in [0094]: the physical sign parameter acquisition module may be an input module.
In claim 3, the generic placeholder “bearing unit” with the transitional phrase “us configured to” modified by the functional language “bear the human body under test”
The specification as filed 06/26/2108 in [0042]: The bearing unit 0021 may be a bearing board.
In claim 3, the generic placeholder “static balance degree acquisition unit” with the transitional phrase “configured to” modified by the functional language “acquire a static balance degree of the human body under test when the human body under test is in a static state on the bearing unit”
	The specification as filed 06/26/2018 in [0043]: the static balance degree acquisition unit comprises a pressure sensor 0022 and a processing sub-unit
In claim 3, the generic placeholder “motion balance degree acquisition unit  ” with the transitional phrase “configured to” modified by the functional language “acquire a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit”
	The specification as filed 06/26/2018 in [0047]: the motion balance degree acquisition unit comprises a camera 0023 and a processing sub-unit.
In claim 6, the generic placeholder “the motion item determination module” with the transitional phrase “configured to” modified by the functional language “determine a motion item that corresponds to the human body under test in accordance with the BMD or the physical sign parameter of the human body under test”
It is clear from the specification as filed 06/26/2018 and the claims that the motion item determination module is a generic computer component implementing instructions to perform the functions. 
In claim 7, the generic placeholder “the three-dimensional motion capture module  ” with the transitional phrase “configured to” modified by the functional language “capture a motion action of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on the bearing unit”
The specification as filed 06/26/2018 in [000101]: the three-dimensional motion capture module may comprise a plurality of cameras.
In claim 7, the generic placeholder “the presentation module” with the transitional phrase “configured to” modified by the functional language “present the test guidance information”
The specification as filed 06/26/2018 in [0068] and [0073]: the presentation module 007 may be a display screen, a voice player or the like.
In claim 10, the generic placeholder “communication module” with the transitional phrase “configured to” modified by the functional language “upload the fracture index of the human body under test and the exercise plan for the human body under test to a server”
It is clear from the specification as filed 06/26/2018 and the claims that the communication module is a generic computer component. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, which are described above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation "characterize the standing stability." There is insufficient antecedent basis for the limitation “the standing stability” in each claim. For the purpose of examination, “the standing stability” will be interpreted as “a standing stability.”
Claims 2-10 and 12-19 are each ultimately dependent of one of claims 1 and 11, fail to remedy the inherited indefiniteness, and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 6, 9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
acquire a BMD of a human body under test
acquire a balance degree of the human body under test
the balance degree is used to characterize the standing stability of the human body 
determine a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test
which are directed to the judicial exception Abstract Ideas for encompassing at least mental processes. 
	Regarding items I and II, the human mind is reasonably abled to acquire values of a human body under test when described at such a high level of generality that is includes acquiring through mere observation of the test. For example, the human mind could acquire a balance degree by observing how long a human body can stand on one leg and mentally noting the time.
	Regarding item III, the human mind is reasonably abled to use one value to characterize a state of the user mentally. For example, a single leg standing time under a certain time could characterize the stability as poor.
	Regarding item IV, the human mind is reasonably abled to determine a fracture index based on two other values through simple correlations or calculations that can be performed mentally or with the aid of a pencil and paper.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
a bone mineral density (BMD) acquisition module
a balance degree acquisition module
a processing module
wherein the BMD acquisition module and the balance degree acquisition module are connected to the processing module respectively
The claimed elements, interpreted under 35 U.S.C. 112(f) as described above, most broadly include only the generic computer components of processing units which act to merely implement the judicial exception. The generic components do not implement the judicial exception with a machine that is integral to the claim or any other apparatus (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed modules and their connection together refer only to generic computer components onto which the judicial exception is merely integrated. Merely implementing the judicial exception on a generic computer component is insufficient to recite a practical application of the judicial and further fails to recite significantly more than the judicial exception itself. 

Regarding Claim 2, the claim recites an additional generic computer component, “a physical sign parameter acquisition module connected to the processing module,” used merely to implement a mental process of “[acquiring] a physical sign parameter of the human body under test.” AS described above, the human mind is reasonably abled to acquire a physical sing parameter of a human body through mere observation such as the sex of the human. The claim further recites that the generic processing unit is further configured to implement an additional mental process of including the physical sign parameter in the mental determination of the fracture index.

Regarding Claim 3, the claim recites the mental process limitations “acquire a static balance degree of the human body under test when the human body under test is in a static state on the bearing unit” and “acquire a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit” merely implemented in a system comprising the generic computer components of “a static balance degree acquisition unit” and “a motion balance degree acquisition unit” which are connected to another generic computer component. The claim also recites the limitation of a bearing unit which is likewise a generic component used to generally link the judicial field to the particular field of gait/balance evaluation. The claimed elements, alone and in combination, fail to recite a particular machine integral to the claim fail to recite significantly more than the judicial exception itself. 

Regarding Claim 6, the claim further recites the mental process limitations “determine a motion item that corresponds to the human body under test in accordance with the BMD or the physical sign parameter of the human body under test” and “acquire the motion balance degree of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on the bearing unit” being merely implemented on generic computer components. 

Regarding Claim 9, the claim further defines a mental process merely implemented on a generic computer component.  The human mind is reasonably abled to make a determination based on two values and a generic model. 

Claim 11 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
acquiring a bone mineral density (BMD) of a human body under test
acquiring a balance degree of the human body under test
wherein the balance degree is used to characterize the standing stability of the human body 
determining a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test
which are directed to the judicial exception Abstract Ideas for encompassing at least mental processes. 
	Regarding items I and II, the human mind is reasonably abled to acquire values of a human body under test when described at such a high level of generality that is includes acquiring through mere observation of the test. For example, the human mind could acquire a balance degree by observing how long a human body can stand on one leg and mentally noting the time.
	Regarding item III, the human mind is reasonably abled to use one value to characterize a state of the user mentally. For example, a single leg standing time under a certain time could characterize the stability as poor.
	Regarding item IV, the human mind is reasonably abled to determine a fracture index based on two other values through simple correlations or calculations that can be performed mentally or with the aid of a pencil and paper.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim is only directed to the judicial exception (No at Step 2B). 

Regarding Claim 12, the claim recites additional steps directed to mental processes. The claim recites “acquiring a physical sign parameter of the human body under test” and “determining the fracture index of the human body under test in accordance with the BMD, the balance degree and the physical sign parameter of the human body under test” which can both be reasonably performed by the human mind as described above. 

	Regarding Claim 13, the claim further defines a mental process the human mind is reasonably abled to perform. The claim recites “acquiring a static balance degree of the human body under test when the human body under test is in a static state on a bearing unit” and “acquiring a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit” which can be performed through mere observation of the human body on the bearing unit. 

	Regarding Claim 14, the claim further recites two limitations described at such a high level of generality that they can reasonably be performed by the human mind through mere observation and simple calculations. The claim recites “acquiring pressure applied by the human body under test to the bearing unit when the human body under test is in the static state on the bearing unit” which can be performed mentally by an observer of the human body on the bearing unit. The human observer could acquire a digital state pressure applied by the human body on the bearing unit and determine a variation over time to determine the static balance degree. An observer could ask the subject to balance on a right foot such that the observer acquires a pressure of 1 for the right foot and a pressure of 0 for the left foot. Variations in the 0 pressure of the left foot could indicate an inability to balance as the subject is unable to maintain a single leg stance.  

	Regarding Claim 15, the claim further recites two limitations described at such a high level of generality that they can reasonably be performed by the human mind through mere observation and simple calculations. The claim recites “acquiring a motion image of the human body under test when the human body under test is in the moving state on the bearing unit” which can be performed visually and “determining motion information of the human body under test in accordance with the motion image of the human body under test and determining the motion balance degree of the human body under test in accordance with the motion information of the human body under test” which can likewise be performed through mere observation of the stability of the subject under test. 

	Regarding Claim 16, the claim recites “determining a motion item that corresponds to the human body under test in accordance with the BMD or the physical sign parameter of the human body under test” which can be performed mentally and “acquiring the motion balance degree of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on the bearing unit” which can likewise be performed through mere observation of the subject under test. 

	Regarding Claim 17, the claim recites a series of limitations that can be performed mentally through mere observation of the subject under test. An observer can visually capture a motion action, generate test guidance information based on the observation of the motion action, and present the guidance information to the subject with the aid of a pencil and paper. 

	Regarding Claim 18, the claim recites the limitations “determining an exercise plan for the human body under test in accordance with the fracture index of the human body under test; and
presenting the exercise plan” which can be performed in the human mind through mere observation and simple mental determinations with the aid of a pencil and paper. 

	Regarding Claim 19, the claim further recites the mental process step of “determining the fracture index of the human body under test…in accordance with the BMD, the balance degree of the human body under test and a fracture index model” which can be reasonably performed in the human mind as described above. The claim recites the additional element of a processing unit used for implementing the judicial exception. Merely implementing the judicial exception on a generic computer does not recite a practical application and fails to recite significantly more than the judicial exception itself as described above. 

Claim 20 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
acquiring a bone mineral density (BMD) of a human body under test
acquiring a balance degree of the human body under test
wherein the balance degree is used to characterize the standing stability of the human body 
determining a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test
which are directed to the judicial exception Abstract Ideas for encompassing at least mental processes. 
	Regarding items I and II, the human mind is reasonably abled to acquire values of a human body under test when described at such a high level of generality that is includes acquiring through mere observation of the test. For example, the human mind could acquire a balance degree by observing how long a human body can stand on one leg and mentally noting the time.
	Regarding item III, the human mind is reasonably abled to use one value to characterize a state of the user mentally. For example, a single leg standing time under a certain time could characterize the stability as poor.
	Regarding item IV, the human mind is reasonably abled to determine a fracture index based on two other values through simple correlations or calculations that can be performed mentally or with the aid of a pencil and paper.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite the additional elements not directed to the judicial exception, specifically, that an instruction is stored in the non-temporary computer readable storage medium, and when the instruction in the non-temporary computer readable storage medium is operated on a processing component, the processing component executes the following step. The additional elements act to merely implement the judicial exception on a generic component. Merely implementing the judicial exception on a generic computer does not recite a practical application (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim is only directed to a generic computer implementing the judicial exception Merely implementing the judicial exception on a generic computer component is insufficient to recite a practical application of the judicial and further fails to recite significantly more than the judicial exception itself (No at Step 2B). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Recknor (US 20070208597 A1).
Regarding Claim 11, Recknor discloses a fracture index determination method ([0003], evaluation tools and more particularly to a system and method for osteoporosis assessment, including fracture risk assessment), comprising:
acquiring a bone mineral density (BMD) of a human body under test ([0047], collecting bone mineral density data);
acquiring a balance degree of the human body under test ([0047], collecting safe functional motion data. In [0106], safe functional data can include balance and coordination), wherein the balance degree is used to characterize the standing stability of the human body ([0106], balance and coordination is made by determining whether a patient experiences no loss of balance, unsteadiness or loss of balance during the evaluation); and
determining a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test ([0047], calculating a vertebral fracture risk based on…safe functional motion, bone mineral density).

	Regarding Claim 12, Recknor further discloses acquiring a physical sign parameter of the human body under test ([0047], collecting patient demographic data),
wherein said determining the fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test comprises:
determining the fracture index of the human body under test in accordance with the BMD, the balance degree and the physical sign parameter of the human body under test ([0047], calculating a vertebral fracture risk based on…safe functional motion, bone mineral density and demographic data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Recknor (US 20070208597 A1) in view of Dixon (US 20050015002 A1).
Regarding Claim 1, Recknor teaches a fracture index determination system ([0003], a system and method for osteoporosis assessment, including fracture risk assessment and [0104], system implementing the method…a computer screen), comprising:
a method ([0112], method 10) partially implementable in computer system [0104], the patient can input…into the system implementing the method through data input such as a checklist or by choosing from a visual checklist such as images on a computer screen) configured to:
acquire a BMD of a human body under test ([0103], method 10 includes input…bone mineral density and [0110], patient data can further include bone mineral density (BMD) 140 that is typically acquired from various sources, including but not limited to dual energy x-ray absortiometry (DXA) and CT scans);
acquire a balance degree of the human body under test ([0103], method 10 includes input that can include… safe functional motion 130), and the balance degree is used to characterize the standing stability of the human body ([0106], balance and coordination is made by determining whether a patient experiences no loss of balance, unsteadiness or loss of balance during the evaluation)
determine a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test ([0112], software processes such as a formula for vertebral fracture 310 based on the physical symptoms assessment 120, safe functional motion 130, bone mineral density 140 and the patient's demographic (such as height and weight) data 150).
However, Recknor does not explicitly disclose the system comprises a bone mineral density (BMD) acquisition module, a balance degree acquisition module and a processing module, wherein the BMD acquisition module and the balance degree acquisition module are connected to the processing module respectively.
Dixon teaches a system for a system for diagnosis, treatment, and prevention of ailments related to the loss of bone mass ([0001], systems for diagnosis, treatment, and prevention of ailments related to the loss of bone mass) comprising a bone mineral density (BMD) acquisition module ([0093], a receiver, for receiving data outputs from each of the bone characteristic and bone marker measurement units, and the gait analysis technique and [0095], data from different examination techniques can be obtained separately and input manually in the integrated therapy unit. “Bone mineral density” is one of the data as described in [0066]), a balance degree acquisition module ([0093], a receiver, for receiving data outputs from each of the bone characteristic and bone marker measurement units, and the gait analysis technique and [0095], data from different examination techniques can be obtained separately and input manually in the integrated therapy unit. “Balance degree” is one of the data as described in [0084]) and a processing module ([0093], a processor for relating the received data outputs to a recommended treatment protocol), wherein the BMD acquisition module and the balance degree acquisition module are connected to the processing module respectively ([0093], the integrated therapy unit comprises a receiver, for receiving data outputs from each of the bone characteristic and bone marker measurement units, and the gait analysis technique, a processor for relating the received data outputs to a recommended treatment protocol, set of prescriptions, or other treatments, and a display for displaying such recommendations. The modules are connected as data is transferred between them as described above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system configured to acquire a bone mineral density and a balance degree, and to determine a risk of fracture as disclosed by Recknor to include the processing, bone mineral density, and balance degree acquisition modules taught by Dixon to provide prevention and treatment recommendations as taught by Dixon (Dixon [0093]). One of ordinary skill in the art would recognize that applying the know technique of using a computer processing module to compile data and make determinations as taught by Dixon to the system of manually acquiring data determining fracture risk as disclosed by Recknor would yield only the predictable result of automating the process to reduce the mental strain on the practitioner and to increase the repeatability of the method.

Regarding Claim 2, Recknor further discloses a physical sign parameter acquisition module ([0111], the input device of the system) configured to acquire a physical sign parameter of the human body under test ([0111], the personalized demographic patient data 150 can include demographic data about the patient, such as the name and particular identification number assigned to the patient. In a typical embodiment, the data can be entered into the input device of the system when prompted),
and wherein the system is configured to determine the fracture index of the human body under test in accordance with the BMD, the balance degree and the physical sign parameter of the human body under test ([0112], a formula for vertebral fracture 310 based on the physical symptoms assessment 120, safe functional motion 130, bone mineral density 140 and the patient's demographic (such as height and weight) data 150),
and Dixon further teaches wherein different data can be obtained separately and input manually in the integrated therapy unit (Dixon [0095]). One of ordinary skill in the art would recognize that applying the known technique of inputting data into a central processing module as taught by Dixon would yield only the predictable result of allowing the method disclosed by Recknor to be automated. 

Regarding Claim 9, modified Recknor further teaches wherein the processing module is configured to determine the fracture index of the human body under test in accordance with the BMD, the balance degree of the human body under test and a fracture index model ([0142], safe functional motion and physical symptoms assessment reports are combined with Mrs. J's bone mineral density score and the biomechanical formula is used to develop the bone safety evaluation report).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Recknor (US 20070208597 A1) and Dixon (US 20050015002 A1) as applied to claim 1 above, and further in view of Huang (CN 102921162 A, cited by application in IDS filed 01/12/2019).
Regarding Claim 3, Dixon further teaches wherein the balance degree comprises at least one of a static balance degree ([0084], processing system 705 reconstructs the gait graphically in 3D visual form and determines the kinematics, joint angle/position changes, joint movement and powers, and extended and undersized bones… taking into account the patient's posture, balance, stability, symmetry, and foot support pattern), the balance degree acquisition module comprises a bearing unit ([0083], force platforms 703, recessed into the floor of the system), a static balance degree acquisition unit ([0093], processing unit 705), and the static balance degree acquisition unit is connected to the processing module ([0095], data from different examination techniques can be obtained separately and input manually in the integrated therapy unit. The data can be obtained from the processing unit 705 as described in [0084] and input into the integrated therapy unit);
the bearing unit is configured to bear the human body under test ([0083], force platforms 703, recessed into the floor of the system, measure the amount of force each foot applies to the ground. The subject is supported on the floor system in Fig. 7);
the static balance degree acquisition unit is configured to acquire a static balance degree of the human body under test when the human body under test is in a static state on the bearing unit ([0084], processing system 705 reconstructs the gait graphically in 3D visual form and determines the kinematics, joint angle/position changes, joint movement and powers, and extended and undersized bones… taking into account the patient's posture, balance, stability, symmetry, and foot support pattern).
However, modified Recknor does not explicitly teach wherein the balance degree comprises at a motion balance degree; a motion balance degree acquisition unit, and the motion balance degree acquisition unit is connected to the processing module; the motion balance degree acquisition unit is configured to acquire a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit.
Huang teaches a self-balance and gait-training system and method ([0001], a self-balance and gait-training system and method) wherein a balance degree comprises a motion balance degree ([0088], the extracted index include…space domain parameters (including average stride width, average stride length, the average pace, average pace length, width); 
a motion balance degree acquisition unit ([0063], data extracting and analyzing module), the motion balance degree acquisition unit is configured to acquire a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit ([0063], location and pressure value of the data extracting and analyzing module according to the stress sensor centre or single pressure pressure central multi-parameter (ground reaction force. extracting pressure image, pressure level chart, contact surface acting point and the track, the contact area, speed, acceleration, etc.) analysis). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining balance on a bearing unit of a subject in a static state as taught by Dixon to include a motion balance degree acquisition unit as taught by Huang to allow for multi-target tracking and multiple parameter characterization (Huang [0032]). One of ordinary skill in the art would recognize that applying the know technique of performing a gait characterization using a bearing unit with integrated sensing technology to the method of visually determining gait characteristics as taught by Recknor would yield only the predictable results would yield only the predictable result of allowing for more information to be monitored as taught by Huang.

Regarding Claim 4, Dixon further teaches wherein the static balance degree acquisition unit comprises a pressure sensor ([0083], force platforms 703) and a processing sub-unit ([0083], processing unit 705), and the pressure sensor is disposed on the bearing unit ([0083], force platforms 703, recessed into the floor of the system) and connected to the processing sub-unit ([0084], the force platforms 703, and the shoe sensors 704 transmit the detected data to the processing system 705);
the pressure sensor is configured to acquire pressure applied by the human body under test to the bearing unit when the human body under test is in the static state on the bearing unit ([0083], force platforms 703, recessed into the floor of the system, measure the amount of force each foot applies to the ground); and
the processing sub-unit is configured to determine a variation of the pressure applied by the human body under test to the bearing unit in accordance with the pressure applied by the human body under test to the bearing unit within a test period ([0081], analyzing the pressure differential detected by the two platforms. The pressure differentiate is the variation in the pressure applied by the human body on the bearing unit. The “test time” is the time the human body spends on the pressure sensors and is inherent to a method since the human body must be on the system for some time to acquire the data) and to determine the static balance degree of the human body under test in accordance with the variation of the pressure ([0081], A lack of stability, symmetry, or foot support pattern can be determined by analyzing the pressure differential detected by the two platforms). 

Regarding Claim 5, Huang further teaches wherein the motion balance degree acquisition unit comprises a camera ([0055], wireless network camera 9) and a processing sub-unit ([0060], wireless network camera output terminal), and
the camera is disposed in a target position, a preset distance away from the bearing unit (See Fig. 1, the camera is set at a target position based on the tripods and is a present distance away from a bearing unit 7), and is connected to the processing sub-unit ([0060], the upper computer operation terminal for… obtaining the pressure value of each stress sensor, image data of the wireless network camera);
the camera is configured to acquire a motion image of the human body under test when the human body under test is in the moving state on the bearing unit ([0060], combining the wireless network camera real-time acquisition of high-definition feedback image and wireless nine posture measuring module acquiring real-time body position pose data); and
the processing sub-unit is configured to determine motion information of the human body under test in accordance with the motion image of the human body under test and to determine the motion balance degree of the human body under test in accordance with the motion information of the human body under test ([0088], training the extracted index include, but are not limited to… real-time posture image feedback).

Regarding Claim 6, Recknor further discloses a system configured to determine a motion item that corresponds to the human body under test in accordance with the BMD or the physical sign parameter of the human body under test (In [0139]-[0144], Recknor describes the method in practice which begins with a Bone mineral density measurement. Based on the BMD of the human body being at risk, it is determined that the patient must perform additional motion tests. Thus, a motion item is determined based on the BMD, the motion item corresponding the requirement to perform in the tasks as described in [0141]);
the motion balance degree acquisition unit is configured to acquire the motion balance degree of the human body under test when the human body under test performs the motion item that corresponds to the human body under test ([0141], perform ten typical tasks/motions of daily life and she will be rated in safety, balance, strength and flexibility (upper, lower and trunk). The practitioner then asks Mrs. J to engage in these tasks as described above. Mrs. J is then rated on the safe functional domain score sheet as shown in FIG. 5).
Dixon further teaches wherein the balance determinations are performed on a bearing unit ([0081], a patient stands on the platforms, with one foot on a first platform and a second foot on a second platform, thereby exerting pressure on the two platforms. A lack of stability, symmetry, or foot support pattern can be determined by analyzing the pressure differential detected by the two platforms. Stability and symmetry are static markers of balance degree). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the balance degree as disclosed by Recknor to include determining the static balance degree on a bearing unit as taught by Dixon to allow the patient to perform a self-gait analysis at home (Dixon [0081]) by devices known in the art (Dixon [0081]). One of ordinary skill in the art would recognize that applying the known technique of performing a balance determination on a bearing unit as taught by Dixon to the method of visually determining the balance as disclosed by Recknor would yield only the predictable result of automating the process and reducing the mentally computation required to perform the method. 
Modified Recknor teaches the claimed invention except for a motion item determination module connected to the motion balance degree acquisition unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a generic computer to perform the function of determining a motion item as is manually performed in the disclosure of Recknor since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding Claim 7, Huang further teaches a three-dimensional motion capture module ([0055], wireless network camera 9) and a presentation module (display of the upper computer operation terminal 16 described in [0057]) that are connected to a processing module respectively ([0060], the upper computer operation terminal for… obtaining the pressure value of each stress sensor, image data of the wireless network camera… setting virtual scene and training target according to the guide voice, animation, timing to finish all kinds of gestures of the body position of the training and the training process, training step scoring);
the three-dimensional motion capture module is configured to capture a motion action of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on the bearing unit ([0060], combining the wireless network camera real-time acquisition of high-definition feedback image and wireless nine posture measuring module acquiring real-time body position pose data (angle, angular speed, coner acceleration, movement speed, movement acceleration, heading));
the processing module is configured to generate test guidance information in accordance with the motion action of the human body under test ([0060], according to real-time scoring each training stage complexity of the target control parameters by setting virtual scene and training target according to the guide voice, animation, timing to finish all kinds of gestures of the body position of the training and the training process, training step scoring), and the test guidance information is used to guide the human body under test to finish the motion item that corresponds to the human body under test ([0080], controls the gravity center are hit training target virtual scene in the game to finish the training in the set time. The virtual scene is manipulated by the motion of the subject during the test. The subject must manipulate their body as determined by the specific motion item required to hit the mark in the virtual scene and finish the training);
and the presentation module is configured to present the test guidance information ([0086], hit training target in the virtual scene in the game in the set time to complete the training).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining a motion item and performing a balance characterization disclosed by Recknor to include generating a test guidance information for presentation as taught by Huang to increase authenticity and interest of the patients in the process as taught by Huang (Huang [0033]).

Regarding Claim 8, Dixon further teaches wherein the processing module ([0094], the processor references the lookup table and retrieves an appropriate protocol particular to the patient's values) is further configured to determine an exercise plan for the human body under test in accordance with the fracture index of the human body under test ([0097], Recommendations can also include a proper exercise regimen that helps in building and maintaining normal bone mass and density); and
the presentation module is further configured to present the exercise plan ([0094], output on the display device as treatment recommendations).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Recknor (US 20070208597 A1), Dixon (US 20050015002 A1) and Huang (CN 102921162 A, cited by application in IDS filed 01/12/2019) as applied to claim 8 above, and further in view of Tucker (US 20180089376 A1).
Regarding Claim 10, modified Recknor teaches the fracture index determination system according to claim 8 as described above.
However, modified Recknor fail to explicitly teach further comprising a communication module connected to the processing module, wherein the communication module is configured to upload the fracture index of the human body under test and the exercise plan for the human body under test to a server. Tucker teaches a system and method for visualizing medical data comprising a communication module connected to a processing module ([0044], system 105 may include one or more processing engines 110, which may be configured to transmit medical data over network 150 to and from data sources 130 and client devices 140), wherein the communication module is configured to upload the therapy recommendation and one indicator of a patient response to the at least one line of therapy to a server ([0054], physician may input the modified line of therapy into a client device and send the modified line of therapy to another device (e.g., a server)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including determining an exercise recommendation as taught by DIxon to include a communication module for uploading the information to a server as taught by Tucker such that it may be stored in association with the patient's other health records in a database accessible by the device (Tucker [0054]). One of ordinary skill in the art would recognize that applying the know technique of using a communication module to upload information to a server as taught by Tucker to the system disclosed by Recknor would yield only the predictable results of storing the information and allowing it to be accessed at a later time, such as when the patient needs a reminder about the prescribed therapy. 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Recknor (US 20070208597 A1) as applied to claim 11 above, and further in view of Dixon (US 20050015002 A1) and Huang (CN 102921162 A, cited by application in IDS filed 01/12/2019).
Regarding Claim 13, Recknor discloses the fracture index determination method according to claim 11 as described above.
However, Recknor does not explicitly disclose wherein said acquiring the balance degree of the human body under test comprises: acquiring a static balance degree of the human body under test when the human body under test is in a static state on a bearing unit; and acquiring a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit.
Dixon teaches methods and systems for diagnosis, treatment, and prevention of ailments related to the loss of bone mass ([0001], methods and systems for diagnosis, treatment, and prevention of ailments related to the loss of bone mass)  wherein acquiring the balance degree of the human body under test comprises: acquiring a static balance degree of the human body under test when the human body under test is in a static state on a bearing unit ([0081], a patient stands on the platforms, with one foot on a first platform and a second foot on a second platform, thereby exerting pressure on the two platforms. A lack of stability, symmetry, or foot support pattern can be determined by analyzing the pressure differential detected by the two platforms. Stability and symmetry are static markers of balance degree). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the balance degree as disclosed by Recknor to include determine the static balance degree on a bearing unit as taught by Dixon to allow the patient to perform a self-gait analysis at home (Dixon [0081]) by devices known in the art (Dixon [0081]). One of ordinary skill in the art would recognize that applying the known technique of performing a balance determination on a bearing unit as taught by Dixon to the method of visually determining the balance as disclosed by Recknor would yield only the predictable result of automating the process and reducing the mentally computation required to perform the method.
However, Dixon does not explicitly teach acquiring a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit. Huang teaches a method of determining balance (Abstract) comprising acquiring a motion balance degree of a human body ([0088], the extracted index include…space domain parameters (including average stride width, average stride length, the average pace, average pace length, width) under test ([0064], walking training) when the human body under test is in a moving state (walking is a moving state and is shown in Fig. 11) on a bearing unit (Fig. 11 shown the human body in a moving state on the bearing unit described in [0055]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method including determining a motion balance degree of a subject as disclosed by Recknor to include performing this motion on a bearing unit as taught by Huang to allow for multi-target tracking and multiple parameter characterization (Huang [0032]). One of ordinary skill in the art would recognize that applying the know technique of performing a gait characterization using a bearing unit with integrated sensing technology to the method of visually determining gait characteristics as taught by Recknor would yield only the predictable results would yield only the predictable result of allowing for more information to be monitored as taught by Huang. 

Regarding Claim 14, Dixon further teaches wherein said acquiring the static balance degree of the human body under test when the human body under test is in the static state on the bearing unit comprises:
acquiring pressure applied by the human body under test to the bearing unit when the human body under test is in the static state on the bearing unit ([0081], exerting pressure on the two platforms. In [0084], force platforms 703…transmit the detected data to the processing system 705); and
determining a variation of the pressure applied by the human body under test to the bearing unit in accordance with the pressure applied by the human body under test to the bearing unit within a test period ([0081], analyzing the pressure differential detected by the two platforms. The pressure differentiate is the variation in the pressure applied by the human body on the bearing unit. The “test time” is the time the human body spends on the pressure sensors and is inherent to a method since the human body must be on the system for some time to acquire the data) and determining the static balance degree of the human body under test in accordance with the variation of the pressure ([0081], A lack of stability, symmetry, or foot support pattern can be determined by analyzing the pressure differential detected by the two platforms. In [0084], a medical practitioner can make a gait characterization, taking into account the patient's posture, balance, stability, symmetry, and foot support pattern. The “gait characterization” is the balance degree as it is used to determine if the patient is at fall risk).

Regarding Claim 15, Huang further teaches wherein said acquiring the motion balance degree of the human body under test when the human body under test is in the moving state on the bearing unit comprises:
acquiring a motion image of the human body under test when the human body under test is in the moving state on the bearing unit ([0063], analyzing the data with the data acquiring real-time conversion module in the wireless network camera real-time acquisition of high-definition feedback image); and
determining motion information of the human body under test in accordance with the motion image of the human body under test (attitude monitoring data is extracted from the motion image as described in [0063]) and determining the motion balance degree of the human body under test in accordance with the motion information of the human body under test ([0088], training the extracted index include, but are not limited to… real-time posture image feedback). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that applying the known technique of monitoring a body using a motion image for motion balance determination as taught by Huang to the motion balance determination method performed visually as disclosed by Recknor would yield only the predictable result of automating the process using known systems and methods.

Regarding Claim 16, Recknor further discloses determining a motion item that corresponds to the human body under test in accordance with the BMD or the physical sign parameter of the human body under test (In [0139]-[0144], Recknor describes the method in practice which begins with a Bone mineral density measurement. Based on the BMD of the human body being at risk, it is determined that the patient must perform additional motion tests. Thus, a motion item is determined based on the BMD, the motion item corresponding the requirement to perform in the tasks as described in [0141]), 
wherein said acquiring the motion balance degree of the human body under test when the human body under test is in the moving state on the bearing unit comprises:
acquiring the motion balance degree of the human body under test when the human body under test performs the motion item that corresponds to the human body under test ([0141], perform ten typical tasks/motions of daily life and she will be rated in safety, balance, strength and flexibility (upper, lower and trunk). The practitioner then asks Mrs. J to engage in these tasks as described above. Mrs. J is then rated on the safe functional domain score sheet as shown in FIG. 5).
Dixon further teaches wherein the balance determinations are performed on a bearing unit ([0081], a patient stands on the platforms, with one foot on a first platform and a second foot on a second platform, thereby exerting pressure on the two platforms. A lack of stability, symmetry, or foot support pattern can be determined by analyzing the pressure differential detected by the two platforms. Stability and symmetry are static markers of balance degree). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the balance degree as disclosed by Recknor to include determining the static balance degree on a bearing unit as taught by Dixon to allow the patient to perform a self-gait analysis at home (Dixon [0081]) by devices known in the art (Dixon [0081]). One of ordinary skill in the art would recognize that applying the known technique of performing a balance determination on a bearing unit as taught by Dixon to the method of visually determining the balance as disclosed by Recknor would yield only the predictable result of automating the process and reducing the mentally computation required to perform the method.

Regarding Claim 17, Recknor further discloses capturing a motion action of the human body under test when the human body under test performs the motion item that corresponds to the human body under test ([0141], perform ten typical tasks/motions of daily life and she will be rated in safety, balance, strength and flexibility (upper, lower and trunk). The practitioner then asks Mrs. J to engage in these tasks as described above. Mrs. J is then rated on the safe functional domain score sheet as shown in FIG. 5. The motion action is captured visually by the practitioner). 
Huang further teaches capturing a motion action of the human body under test ([0063], analyzing the data with the data acquiring real-time conversion module in the wireless network camera real-time acquisition of high-definition feedback image) on a bearing unit ([0055], flexible mask 7 on the sensing unit).
generating test guidance information in accordance with the motion action of the human body under test ([0063], setting virtual scene), wherein the test guidance information is used to guide the human body under test to perform the motion item that corresponds to the human body under test ([0080], controls the gravity center are hit training target virtual scene in the game to finish the training in the set time. The virtual scene is manipulated by the motion of the subject during the test. The subject must manipulate their body as determined by the specific motion item required to hit the mark in the virtual scene and finish the training); and
presenting the test guidance information ([0060], setting virtual scene and training target according to the guide voice, animation, timing to finish all kinds of gestures of the body position of the training and the training process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining a motion item and performing a balance characterization disclosed by Recknor to include generating a test guidance information for presentation as taught by Huang to increase authenticity and interest of the patients in the process as taught by Huang (Huang [0033]).

Regarding Claim 18, Dixon further teaches determining an exercise plan for the human body under test in accordance with a fracture index of the human body under test ([0043], the patient is examined 101c to determine the patient's T-score. If the T-score is, for example, equal to or above a pre-defined threshold "TH", such as -1.0, 0 or a positive number, 102c, or is generally representative of a patient in a low risk category, the patient is classified 103c into the low fracture risk category…Accordingly, the appropriate exercises. In [0097], Recommendations can also include a proper exercise regimen that helps in building and maintaining normal bone mass and density); and presenting the exercise plan ([0094], protocol is output on the display device as treatment recommendations). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Recknor to include determining an exercise regimen as taught by Dixon to build and maintain bone density (Dixon [0097]) and to present the regimen as taught Dixon such that the practitioner can recommend the proper treatment to the patient (Dixon [0094]). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Recknor (US 20070208597 A1).
	Regarding Claim 19, Recknor further discloses wherein said determining the fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test comprises:
determining the fracture index of the human body under test in accordance with the BMD, the balance degree of the human body under test and a fracture index model ([0142], safe functional motion and physical symptoms assessment reports are combined with Mrs. J's bone mineral density score and the biomechanical formula is used to develop the bone safety evaluation report).
However, Recknor does not explicitly disclose that the determining is done by means of a processing unit. 
Recknor teaches that the processes described may include software processes such as a formula ([0101], process 300 or throughput can typically include software processes such as a formula) and that the software technique may be implemented by a programmable processor executing a program of instructions to perform functions ([0227], software techniques and methods discussed above can be implemented in digital electronic circuitry, or in computer hardware, firmware (as discussed), software, or in combinations of them. Apparatus may be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and methods may be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the determination method disclosed by Recknor by a processing unit as suggested by Recknor as such implementation would yield only the predictable result of automating the process and reducing the mental computation and physical strain required by the practitioner.  One of ordinary skill in the art would recognize that applying the applying the technique of automating processes using a processor and software as taught by Recknor to the method disclosed by Recknor would yield only predictable results. 

Regarding Claim 20, Recknor discloses a non-temporary computer readable storage medium, wherein an instruction is stored in the non-temporary computer readable storage medium, and when the instruction in the non-temporary computer readable storage medium is operated on a processing component ([0227], Apparatus may be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and methods may be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output), and Recknor discloses the following steps:
acquiring a bone mineral density (BMD) of a human body under test ([0047], collecting bone mineral density data);
acquiring a balance degree of the human body under test ([0047], collecting safe functional motion data. In [0106], safe functional data can include balance and coordination), wherein the balance degree is used to characterize the standing stability of the human body ([0106], balance and coordination is made by determining whether a patient experiences no loss of balance, unsteadiness or loss of balance during the evaluation); and
determining a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test ([0047], calculating a vertebral fracture risk based on…safe functional motion, bone mineral density).
However, Recknor does not explicitly disclose that a processing unit is configured to perform the steps. Recknor teaches that the processes may include software processes such as a formula ([0101], process 300 or throughput can typically include software processes such as a formula) and that the software technique may be implemented by a programmable processor executing a program of instructions to perform functions ([0227], software techniques and methods discussed above can be implemented in digital electronic circuitry, or in computer hardware, firmware (as discussed), software, or in combinations of them. Apparatus may be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and methods may be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the determination method disclosed by Recknor to be performed by a processing unit as suggested by Recknor as such implementation would yield only the predictable result of automating the process and reducing the mental computation and physical strain required by the practitioner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791